Citation Nr: 1747366	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  10-10 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for multiple sclerosis.

2. Entitlement to a rating in excess of 30 percent for adjustment disorder with anxiety and depressed mood.

3. Entitlement to a rating in excess of 10 percent for chronic lumbosacral strain and thoracic spine degenerative changes.

4. Entitlement to a rating in excess of 20 percent for chronic cervical strain.

5. Entitlement to a rating in excess of 10 percent for cervical radiculopathy of the upper right extremity.

6. Entitlement to service connection for bronchitis.

7. Entitlement to service connection for left shoulder tendonitis/bursitis.

8. Entitlement to service connection for a right elbow disability.
9. Entitlement to service connection for left foot pain/swollen feet/gait problems/plantar fasciitis/bilateral hyperpronation.

10. Entitlement to service connection for right foot pain/swollen feet/gait problems/plantar fasciitis/bilateral hyperpronation.

11. Entitlement to service connection for hemorrhoids.

12. Entitlement to service connection for costochondritis/right rib muscle strain/atypical chest pain.

13. Entitlement to service connection for facial numbness.

14. Entitlement to service connection for anemia/myocytic hypochromia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel



INTRODUCTION

The Veteran had active military service from November 1976 to August 1977 and from June 1988 to July 2007.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran provided sworn testimony in support of her appeal during a hearing before the undersigned Veterans Law Judge in January 2017; the hearing transcript has been associated with the file and has been reviewed.  

At her January 2017 Board hearing the Veteran stated that she wished to make claims for an increased rating for her service-connected headache disability and for service connection for hypertension.  The Board also notes that at the hearing the Veteran's representative stated that the Veteran has hair loss and sleep apnea secondary to medication taken for her service-connected disabilities.  The Veteran also submitted a letter from her neurologist stating that the side-effects of her treatment for MS include hair thinning and hypertension.  Also, in a February 2017 statement the Veteran's representative stated that the Veteran recently had a stroke secondary to her service-connected illness.  Effective March 24, 2015, when a claimant indicates a desire to apply for VA benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150 (a). 79 Fed. Reg. 57,660, 57,695 (Sept. 25, 2014); 38 C.F.R. § 3.155 (a) (2016).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  38 C.F.R. § 3.155 (a).  Therefore, the Veteran's statements are referred to the AOJ for clarification and any appropriate action. 38 C.F.R. § 19.9 (b) (2016).  

The issues of an increased rating for multiple sclerosis, adjustment disorder with anxiety and depressed mood, chronic lumbosacral strain and thoracic spine degenerative changes, chronic cervical strain, and cervical radiculopathy of the upper right extremity, as well as service connection for bronchitis, left shoulder tendonitis/bursitis, right elbow disability, right and left foot disability, hemorrhoids,  costochondritis/right rib muscle strain/atypical chest pain, and facial numbness are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

At her January 2017 Board hearing, prior to the promulgation of a decision in the matter, the Veteran requested to withdraw her appeal on the issue of entitlement to service connection for anemia/myocytic hypochromia; there are no questions of fact or law in this matter remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met with respect to the claim for entitlement to service connection for anemia/myocytic hypochromia; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b) (2016). 

In January 2017, the Veteran indicated at her Board hearing that she wished to withdraw her claim for entitlement to service connection for anemia/myocytic hypochromia.  As the Veteran has withdrawn her appeal on this issue, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board has no further jurisdiction in this matter, and the appeal is dismissed.


ORDER

The appeal in the matter of entitlement to service connection for anemia/myocytic hypochromia is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is needed to further develop the record and afford the Veteran every possible consideration with respect to her remaining issues on appeal.

At her January 2017 Board hearing the Veteran contended the nature and severity of her multiple sclerosis symptoms had changed since her last VA examinations in 2008 and 2009.  She also reported increased back and neck pain and difficulty bending, for example to pick up a dropped object.  She further reported an increase in her mental health symptoms as related to her increasing pain.  She requested she be afforded a new VA examination to evaluate her current condition.  The Board agrees that a new examination is warranted with respect to the Veteran's increased rating claims.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of duty to assist requires contemporaneous medical examination, particularly if there is no additional medical evidence which adequately addresses level of impairment since previous examination).

The Board also finds that a new examination with etiology opinion is needed as to the Veteran's claimed bilateral foot condition.  In a January 2017 letter the Veteran's neurologist stated that the Veteran has neuropathy pain in her feet.  A January 2017 private podiatry record indicates that the Veteran's pain in her feet and toes "can be related to her chronic back issues."  Although the Veteran underwent VA examinations that included examination of her feet in May 2008 and May 2009, an adequate etiology opinion has not been obtained.  On remand, the Veteran should be afforded a VA examination of her feet.  For all conditions diagnosed, the examiner should opine whether the condition began in service, was caused by service, or was caused or aggravated by one of the Veteran's service-connected conditions, including her back disability.

Also, at the Veteran's Board hearing the Veteran's representative requested that the Veteran's treatment records from the VA medical center in West Los Angeles be reviewed from 2010 to present.  A review of the file reveals that the Veteran's VA treatment records were last associated with the Veteran's claims file in February 2011.  As the Veteran's more recent VA treatment records may be relevant to the issues on appeal, they should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from February 2011 to present.

2. Arrange for the Veteran to undergo a VA examination to assess the current nature and severity of her multiple sclerosis, including all manifestations and residuals.
 
3. Arrange for the Veteran to undergo a VA mental health examination to assess the current nature and severity of her adjustment disorder with anxiety and depressed mood

4. Arrange for the Veteran to undergo a VA examination to assess the current severity of her chronic lumbosacral strain and thoracic spine degenerative changes, chronic cervical strain, and cervical radiculopathy of the upper right extremity.

5. Arrange for the Veteran to undergo a VA foot examination.  All left and right foot conditions should be diagnosed.  For each condition diagnosed, the examiner should opine whether it is at least as likely as not that the condition began in service, was caused by service, or was caused or aggravated by one of the Veteran's service-connected conditions, including her back disability.

6. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


